Citation Nr: 1523707	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  12-09 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in
 Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hearing loss, to include the question of whether new and material evidence has been received to reopen a previously denied claim therefor.  

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for tinnitus.  

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a left knee disorder.  

4.  Entitlement to service connection for a scar of the right hip.  

5.  Entitlement to service connection for residuals of rheumatic fever, claimed as elevated antistreptolysin O (ASO) titer and streptococcal levels.  

6.  Entitlement to service connection for diarrhea, claimed as an irritable bowel syndrome.  
7.  Entitlement to service connection for joint pain of the hips, knees, ankles, and feet, claimed as fibromyalgia, to include the question of whether new and material evidence has been received to reopen a previously denied claim therefor.  

8.  Entitlement to service connection for insomnia, claimed as a sleep disorder, to include the question of whether new and material evidence has been received to reopen a previously denied claim therefor.  

9.  Entitlement to service connection for an immune system disorder, to include the question of whether new and material evidence has been received to reopen a previously denied claim therefor.  

10.  Entitlement to service connection for an upper respiratory disorder, to include the question of whether new and material evidence has been received to reopen a previously denied claim therefor.  

11.  Entitlement to service connection for a chronic fatigue syndrome, to include the question of whether new and material evidence has been received to reopen a previously denied claim therefor.  

12.  Entitlement to service connection for mitral valve prolapse, claimed as cardiovascular complaints, to include the question of whether new and material evidence has been received to reopen a previously denied claim therefor.  

13.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for migraines, claimed as headaches.  

14.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a neurological disorder, claimed as complaints of numbness and tingling.  

15.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for disability manifested by complaints of night sweats.  

REPRESENTATION

Appellant represented by:	Linda K. Peterson, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant & wife


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty for training from January 1978 to January 1979, per information received from the National Personnel Records Center in December 2009, and on active duty from December 1990 to May 1991, to include service in the Southwest Asia Theatre of Operations from January 1991 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered in December 2010 and September 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

Pursuant to his requests, the Veteran was afforded an RO hearing in December 2011 and a videoconference hearing before the Board in December 2014.  Transcripts of those hearings are of record.  Additional documentary evidence was received by the Board following its December 2014 hearing, the significance of which is addressed in the remand portion of this document.  

The Board herein finds that new and material evidence has been received by VA to reopen all previously denied claims and that the record otherwise supports entitlement of the Veteran to service connection for tinnitus and a sleep disorder.  All other issues, inclusive of the claims for service connection herein reopened but not addressed on their merits, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At his December 2014 hearing before the Board, the Veteran withdrew from appellate consideration the issue of his entitlement to service connection for a scar of the right hip.  

2.  Service connection for a left knee disorder was denied most recently by a rating decision in November 1994, and service connection for hearing loss, tinnitus, multiple joint pain, sleep disorder, immune system disorder, upper respiratory disorder, chronic fatigue syndrome, mitral valve prolapse and cardiovascular complaints, migraines, neurological disorder, and night sweats was denied most recently by a rating determination in March 2007; following notice to the Veteran of the actions taken and his appellate rights, no appeal of those actions was undertaken.  

3.  Since entry of those denials, evidence has been added to the record that is not cumulative of evidence previously on file, relates to an unestablished fact, and raises a reasonable possibility of substantiating those claims.  

4.  Tinnitus of the Veteran is of service origin.  

5.  A sleep disorder of the Veteran is of service onset.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of the Veteran's entitlement to service connection for a scar of the right hip have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The November 1994 and March 2007 denials referenced above are final; new and material evidence has been received by VA since entry of those denials so as to permit reopening of those previously denied claims.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2014).

3.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014);  38 C.F.R. §§ 3.102, 3.303 (2014).  

4.  A sleep disorder was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014);  38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Board received oral testimony in December 2014, later reduced to writing, that the Veteran wished to withdraw from appellate consideration the issue of his entitlement to service connection for a scar of the right hip.  In light of the Veteran's withdrawal, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review that matter and it must be dismissed.

Claims to Reopen

As the disposition herein reached is favorable to the Veteran, the need to discuss the VA's efforts to comply with its duties to notify and assist is obviated. 

It is well-established doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits of such case, and that a potential jurisdictional defect may be raised by the tribunal, sua sponte or by any party, at any state in the proceedings, and, once apparent, must be adjudicated.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383- 84 (Fed. Cir. 1996).  To that end, the Board must ascertain whether new and material evidence has been presented, before addressing the merits of any claim reopened.

In general, decisions of the agency of original jurisdiction (the RO) or by the Board that are not appealed within the prescribed time period are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

VA regulations do not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened and the law should be read so as to enable reopening rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection for a left knee disorder was most recently denied by a rating decision entered in November 1994, while service connection for hearing loss, tinnitus, multiple joint pain, immune system disorder, upper respiratory disorder, chronic fatigue syndrome, mitral valve prolapse and cardiovascular complaints, migraines, neurological disorder, and night sweats was denied most recently by rating action in March 2007.  Following the issuance of notice of the denial actions and as to the Veteran's appellate rights, he did not thereafter initiate any appeal as to the foregoing within the prescribed time period, thereby rendering final those November 1994 and March 2007 actions.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

Given the foregoing, the question now presented for review is whether new and material evidence has been received by VA to reopen the Veteran's previously denied claims.  This ordinarily necessitates a review of the evidence submitted prior to and subsequent to the most recent, final denial.  However, in this instance, notice is taken by the Board that the record includes additional evidence in the form of the sworn testimony of the Veteran and his spouse, both of whom are licensed practical or registered nurses, that the claimed disorders or complaints relating thereto exist now and have been present either during active duty or shortly thereafter or are attributable to events occurring on active duty, such as trauma or various toxic exposures. 

This testimonial and documentary evidence, the credibility of which, although not its weight, is to be presumed per Justus v. Principi, 3 Vet. App. 510 (1992), meets the requisites of 38 C.F.R. § 3.156, including raising a reasonable possibility of substantiating the Veteran's claims for service connection.  To that extent, alone, the previously denied claims are reopened and such matters, other than tinnitus and a sleep disorder, are further addressed in the Remand portion of this document.  38 U.S.C.A. § 5108.  

Merits Consideration of Service Connection Claims: Tinnitus, Sleep Disorder

As for merits of the claims for service connection for tinnitus and a sleep disorder, the Board notes that the Veteran indicates that he was exposed to excessive noise levels while serving in Southwest Asia and that he began to experience tinnitus following that noise exposure.  Use of hearing protection during his Gulf War service is denied.  He further indicates that he initially had sleeping difficulties, including insomnia, during the time of his service in Southwest Asia, which continued for many years thereafter.  The Veteran's account, as described, is competent, credible, and probative and it is bolstered by the observations, both written and oral, offered by his spouse, who as noted is a registered nurse, and through clinical data.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994),

Medical records denote complaints of insomnia dating to the early 1990s with prescribed use of Prosom.  Notwithstanding the absence of pertinent complaints or findings at the time of a VA examinations in 1994, complaints of a sleep disorder and resulting fatigue were made known on a VA examination in 2003.  At that time, no complaint of tinnitus was indicated; nevertheless, the record reflects the Veteran's complaints of tinnitus to one or more medical professionals in 2006 and following.  VA examination in 2010 yielded findings indicative of a sleep disorder, not otherwise specified, which the examining psychologist found was initiated by a pattern of symptoms beginning during and immediately after the Veteran's service in the Gulf War.  As well, VA examination in 2012 disclosed the existence of tinnitus, although the VA examiner declined to provide an opinion as to its nexus to service, pending the receipt of additional data as to the onset date of the Veteran's hearing loss, without resorting to speculation.  

Here, there is evidence supportive of entitlement and that contraindicating entitlement to service connection for tinnitus and a sleep disorder.  But, that evidence linking the disabilities at issue to active duty service of the Veteran is found to be at least in equipoise, such that grants of service connection for tinnitus and a sleep disorder are warranted.  To that extent, alone, the appeal is granted.  


ORDER

The appeal as to the Veteran's entitlement to service connection for a scar of the right hip is dismissed.  

New and material evidence having been received by VA, the Veteran's previously denied claims for service connection for hearing loss, tinnitus, a left knee disorder, multiple joint pain, sleep disorder, immune system disorder, upper respiratory disorder, chronic fatigue syndrome, mitral valve prolapse, migraines, a neurological disorder involving tingling and numbness, and night sweats are reopened.  

Service connection for tinnitus is granted based on a reopened claim therefor.  

Service connection for a sleep disorder, to include insomnia, is granted based on a reopened claim therefor.  


REMAND

As for the claims herein reopened, as well as the original claims for service connection for residuals of rheumatic fever or complaints of a cardiovascular nature, and for diarrhea, claimed as an irritable bowel syndrome, further development is found to be necessary.  

It appears that only a portion of the medical examination and treatment records compiled during the Veteran's service in the Army Reserve and/or National Guard are now of contained within the claims folder.  Efforts are needed on remand to obtain a complete set of those examination and treatment records.  

The Veteran also seeks VA assistance in obtaining pertinent records, including time and attendance data, Family Leave Medical Act (FMLA) data, and those pertaining to medical evaluation and/or treatment, from Boeing, where he was employed since the 1970s.  Per the Veteran's attorney, that employer has demanded that she obtain a subpoena in order to obtain the requested records and requests that VA undertake efforts to obtain same.  The record reflects that medical records from Boeing were requested by VA in July and November 2006, without any records being received in response.  As far as administrative records are concerned there is on file but a single page outlining a partial work history at Boeing that was prepared in October 2005 and added to the electronic claims file in September 2010.  Therein, it was indicated that the Veteran's seniority date was in January 1979 and that he was involuntarily terminated from employment in June 2005.  Records involving time and attendance or FMLA hours taken while employed at Boeing were neither requested nor received.  Further actions are thus needed to accommodate the Veteran's request for assistance.  

In addition, further medical opinions regarding the nexus of certain claimed disorders to service are needed, including those pertaining to hearing loss, a left knee disorder, rheumatic fever and associated elevated ASO and streptococcal levels, diarrhea, joint pain, upper respiratory disorder, mitral valve prolapse, migraines, neurologic complaints, and night sweats.  Various examinations it is noted were undertaken during the course of the instant appeal, but in several instances without any determination as to the nexus of the claimed disorders to military service.  In other instances, such as with hearing loss, additional information was found to be needed by the VA examiner prior to entry of an opinion as to its nexus to service.  

Additional documentary evidence was added to the record following the issuance of the most recent supplemental statement of the case as to the original claims or claims to reopen for service connection for rheumatic fever, diarrhea, joint pain, insomnia, immune system disorder, upper respiratory disorder, chronic fatigue syndrome, mitral valve prolapse, migraines, neurological disorder, and night sweats.  Here, the substantive appeal as to the foregoing was received prior to February 2013, and, as such, under Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154, the Board may not proceed to adjudicate those matters, in the absence of any waiver for its consideration of that evidence, until it reviewed by the AOJ.  


Accordingly, this portion of the case is REMANDED for the following actions:

1.  Verify the Veteran's dates of Reserve and/or National Guard service and obtain a complete set of medical examination and treatment records pertaining to that service for inclusion in the claims folder.  Efforts to obtain those records should continue until the information and/or records requested have been obtained and associated with the Veteran's VA claims folder or until it is found in a formal determination that the records/data sought do not exist or that further efforts to obtain same would be futile.  Written notice of that formal determination as to the unavailability of records or verifying data should then be furnished to the Veteran.

2.  After obtaining the necessary authorization, obtain for inclusion in the claims folder all records of medical examinations and treatment afforded the Veteran during the course of his employment at Boeing, as well as all time and attendance and FMLA records pertaining to the Veteran which were compiled during his employment.  

3.  Obtain all pertinent VA treatment records not already on file for inclusion in the claims folder.  

4.  Thereafter, afford the Veteran VA medical examinations with respect to his claimed hearing loss, a left knee disorder, rheumatic fever and associated elevated ASO and streptococcal levels, diarrhea/irritable bowel syndrome, joint pain/fibromyalgia, upper respiratory disorder, mitral valve prolapse/cardiovascular complaints, migraines, neurologic complaints, and night sweats.  The claims folder should be made available to and reviewed by the VA examiner(s) for use in the study of this case.  Such examinations should entail the taking of a complete medical history, as well as the conduct of a clinical evaluation and all diagnostic studies deemed warranted by each examiner.  All pertinent diagnoses should be fully set forth. 

Each VA examiner should then offer a medical opinion as applicable to the individual disorder being evaluated, with full supporting rationale as to the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that any disorder or complaint of the Veteran involving hearing loss, his left knee, rheumatic fever and associated elevated ASO and streptococcal levels, diarrhea/irritable bowel syndrome, joint pain/fibromyalgia, upper respiratory tract, mitral valve prolapse/cardiovascular complaints, migraines, neurologic complaints, and night sweats had its onset during the Veteran's period of active duty or active duty for training or is otherwise attributable to his military service or any event therein, inclusive of reported multiple chemical, environmental, and prophylactic medication exposures.  Consideration should be afforded the Veteran's account of inservice events and the medical care he received during postservice years.  

(b)  Is it at least as likely as not (50 percent or greater probability) that any complaints relating to hearing loss, his left knee, rheumatic fever and associated elevated ASO and streptococcal levels, diarrhea/irritable bowel syndrome, joint pain/fibromyalgia, upper respiratory tract, mitral valve prolapse/cardiovascular complaints, migraines, neurologic complaints, and night sweats are attributable to undiagnosed illness originating in or as a result of the Veteran's active duty service in the Southwest Asia Theatre of Operations

5.  Lastly, readjudicate each of the issues remaining on appeal and if any benefit sought is not granted to the Veteran's satisfaction, then provide to him a supplemental statement of the case, which reflects consideration of all evidence not previously reviewed by the AOJ, and afford him a reasonable period for a response before returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


